Citation Nr: 1208612	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  02-05 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California



THE ISSUE

Entitlement to a total disability rating based on unemployability by reason of service-connected disability (TDIU) prior to July 15, 2009.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from October 1954 to September 1977.  

This matter initially came to the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2000 rating decision of the RO.

The Board notes that the RO granted service connection and assigned a schedular rating of 100 percent in a December 2010 rating decision.  This was made effective on July 15, 2009.   

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

The service-connected disabilities are first shown to have precluded the Veteran from securing and following a substantially gainful occupation consistent with his work and educational background beginning on January 31, 2005.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU rating were met beginning on January 31, 2005, but no earlier.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 3.400, 4.1, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In numerous letters, including those dated in September 2001, March 2003, December 2007, March 2008, May 2008, August 2009, and May 2011, as well as the multiple prior Board remands, the RO provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  These letters also provided notice regarding potential ratings and effective dates.   See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has complied with the notice requirements of VCAA and has no outstanding duty to inform the appellant that any additional information or evidence is needed.  Therefore, the Board may decide the appeal without a remand for further notification.  

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service medical records and private medical records have been obtained.  

The Veteran was also afforded multiple VA examinations in this case, including in July 1999, September 2001, December 2003, February 2010, March 2010, and June 2011.  Since the existing record is sufficient to decide these claims, further examination is not needed.  

Significantly, neither the Veteran nor her prior representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In December 2010, the Veteran was granted service connection for autonomic neuropathy and assigned a rating of 60 percent.  This, in turn, resulted in the assignment of a combined rating 100 percent, beginning on July 15, 2009. 

At the recent hearing, the Veteran testified that he was entitled to a TDIU rating at an earlier date based on being prevented from working.   

A total rating based on individual unemployability is assigned when the evidence shows that a Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience by reason of his service-connected disabilities.  38 U.S.C.A. §§ 1155; 38 C.F.R. 3.340, 3.341, 4.16(a).  

The central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice- connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent disability evaluation or, with less disability, if certain criteria are met.  Id.  Where 
the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-
connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  

Taking into account all relevant evidence, the Board finds that the Veteran is shown to have been precluded from working at substantially gainful employment consistent with his occupational and educational background beginning on January 31, 2005, the effective date of the grant of service connection for the PTSD.  

In support of this is an April 2006 letter from a VA staff psychiatrist who indicated that it was his medical opinion that, at that time, the Veteran was unable to be gainfully employed due to his PTSD and other service-connected disabilities.   This is the first evidence showing that the service-connected disabilities precluded the Veteran from working.  

In this regard, the Board also finds the Veteran's May 2005 report of VA examination, during which he reported problems with insomnia, anxiety, and irritability, and was found to have PTSD with a Global Assessment of Functioning (GAF) of 57, consistent with a finding of moderate symptomatology.  

However, on this record, the Board does not find that entitlement to TDIU rating would be warranted any earlier than this date.    

While the Veteran was ultimately assigned a combined rating of 70 percent beginning on January 10, 2001, this was based on his primary service-connected bilateral hip disability rated at 40 percent and diabetes mellitus rated as 20 percent disabling.    

The Board notes that the Veteran was employed as a psychologist prior to his retirement in 1997.  Significantly, the evidence shows at the time of the VA examination in May 2005 that the Veteran was shown to use an electrified scooter to move about without significant difficulty and to have completed a doctorate degree.  Thus, at least at that time, he was not shown to be precluded from performing substantially gainful employment consistent with work and educational background due solely to his service-connected disabilities as adjudicated prior to January 31, 2005 when service connection was granted for PTSD.  

Hence, in resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran is found to have been precluded from performing all appropriate forms of substantially gainful employment by reason of service-connected disability beginning on January 31, 2005, but not prior thereto.  38 C.F.R. §§ 3.102, 3.400, 3.340, 3.34l, 4.16(a).  


ORDER

A total disability rating based on unemployability by reason of service-connected disability beginning on January 31, 2005, but no earlier is granted, subject to the regulations controlling disbursement of VA monetary benefits.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


